DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 02/09/2022 and is a CON of 16/617325 (11/26/2019, US Pat 11279675) which is a 371 of PCT/US2018/034784 (05/26/2018) which claims benefit of 62/511714 (05/26/2017).  Claims 1-37 have been canceled.  Claims 38-71 are before the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 61-65, 67, 69 and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat 11279675 Shah.  Shah teaches crystalline solids of the same compound in the claims.  Specifically, claim 10 has a peak of 6.75 which is in the margin of error for 6.56 of claims 61 and 62.  Shah teaches the peak 12.39 which is within the margin of error for 12.35 of claims 62-65.  Claims 67, 69 and 71 all depend from claim 61 and therefore are anticipated by the claims 13, 15 and 16 of Shah.  

Claims 61-65, 67, 69 and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aftab US Pat 10851061 and PGPub 20210198205 (allowed).  Aftab teaches crystalline solids of the same compound in the claims.  Specifically, claim 20 has the crystalline compound (claim 61), a peak of 12.4 which is in the margin of error for 12.35 of claims 61-65.  Aftab teaches the composition and treatment using the same crystalline compound which anticipates claims 67, 69 and 71.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-71 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan US Patent 11261160/PGPub20210403431.  Srinivasan teaches the same compound as is instantly claimed along with its crystalline salts in paragraph 101.  The acids ethene-1,2-disulfonic acid, benzene sulfonate acid and glutaric acids can provide a crystalline salt.  The difference between the teachings of Srinivasan and the instant claims is that Srinivasan teaches the salts but does not specifically make those salts.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the specific crystalline salts of Compound 1 with the reasonable expectation of getting a crystalline salt of compound 1.  Rationale: Srinivasan teaches the specific salts in paragraph 101 and how they are made.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 61-65, 67, 69 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 of U.S. Patent No. 11279675. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap on each other.  The current claims need only one point of overlap to read on each other and claim 61 does not need the points at all.  Due to this, the claims read on each other.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625